Citation Nr: 0827163	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-30 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right foot drop.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In May 2008, the veteran was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The jurisdiction of this claim was transferred from the 
Columbia, South Carolina RO to the Pittsburgh, Pennsylvania 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service medical records reflect that the veteran reported 
a history of injuring his right foot/ankle as a child.  The 
July 1966 pre-induction examination showed a scar on the 
right ankle.  The veteran reported foot trouble on the pre-
induction report of medical history.  An x-ray dated in 
August 1967 showed a normal right foot.  A consultation sheet 
dated in August 1967 reflects that the veteran reported 
lacerating his right ankle at age 8, with the right foot 
being shorter than the left. Paresthesias of the right 
foot/ankle, pes cavus, and deformity of the right foot with 
neurovascular impairment were noted.  The veteran was treated 
on several occasions throughout service for his right 
foot/ankle.  He was prescribed medication and foot soaks.  
Some treatment records noted an improvement in the symptoms 
and an elastic support was ordered.  The separation physical 
examination dated in September 1968 noted foot trouble as a 
child.  The veteran marked on the separation examination 
report of medical history that he had "foot trouble."  The 
Board also noted that the veteran, on his pension and 
compensation claim application filed in April 1996, noted 
that he had a "foot problem-1947."

VA treatment records noted complaints of right foot pain and 
a diagnosis of foot drop.  The veteran underwent a VA 
examination in September 2006.  The examiner confirmed 
evidence of a foot drop, but did not opine as to the nature 
and etiology of the veteran's right foot condition.  The 
Board finds that medical clarification regarding the nature 
and etiology of the veteran's right foot disorder is required 
in order to adjudicate his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
the examiner who prepared the September 
2006 VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses the 
etiology of the veteran's right foot 
drop.  The veteran's claims file should 
be made available to the examiner, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to offer an opinion as to the 
following:

(a).  Has the veteran developed a right 
foot drop?

(b).  If the examiner finds that the 
veteran has developed a right foot drop, 
is at least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder had its onset during the 
veteran's period of service; or was 
otherwise caused by any incident that 
occurred during service?

(c).  If the examiner finds that the 
veteran has developed right foot drop, 
did such disorder exist prior to the 
veteran's period of service?  If so, 
state (if possible) the approximate date 
of onset.

(d).  If the examiner finds that a right 
foot drop preexisted the veteran's period 
of service, did such disorder increase in 
disability during service?  In answering 
this question, the examiner is asked to 
specify whether there was a permanent 
worsening of the underlying pathology of 
such disorder, as opposed to a temporary 
flare-up of symptoms.  If the examiner 
finds that there was a permanent 
worsening of the underlying pathology of 
a right foot drop, was such a worsening 
due to the natural progress of the 
disorder?

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

2.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should readjudicate the issue of 
entitlement to service connection for a 
right foot drop.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




